                               Case 4:19-cv-00619-JM Document 15-1 Filed 08/04/20 Page 1 of 8
 Incident #       18-01244                                Morrilton Police Department                                             Report Date            10/10/18

 Page             1 of 5                                                 Incident Report                                          Report Time             6:35 PM
Status                   Exception Clearance         Date                                    Reporting Officer                        ORI/Agency
                                                    Not Applicable                           124 Dube, Taylor                             AR0150100
  Active
                         Assigned Officer                                                    Entered By      Approving Officer
                           Dube, Taylor                                                          tdube         Edwards, Paula R.
                         Assisting Officers


 Complainant
Name                                                                                              Contact Name
 Morrilton Police Department                                                                        Taylor Dube
Business Address                                                                                                               Business Phone
119 N Division St.,Morrilton, AR 72110                                                                                         5013540131
 Offenses
Incident Location                                                                     Zone
   E 64 Hwy. Plumerville, AR 72127
Earliest Possible Date         Time         Latest Possible Date     Time
      10/10/2018                17:00              10/10/2018         18:35
  #   Statute/Code         Description                                                                Fel/Misd Att/Comp        Loc Bias                 Wpn CATypes
  1         5-54-125       FLEEING                                                                    Felony     Completed 13              88            99
  2         5-64-443       POSSESSION OF DRUG PARAPHERNALIA                                           Misd       Completed 13              88            99      U,P
  3        27-50-308       RECKLESS DRIVING                                                           Misd       Completed 13              88            99
  4      5-64-419B(5)1 POSSESSION OF CONT. SUBSTANCE (SCH VI LT 4OZ)                                  Misd       Completed 13              88            99      U,P
  5        27-16-303   DRIVING WHILE LICENSE CANCELED, SUSPENDED OR REVOKED                           Misd       Completed 13              88            99
MO                                                                                                                                  Method Of Entry             # Prems
                                                                                                                                    n/a                            0
Location Types                                                                                  Bias Motivation Codes
                                                                                                ANTI-




Suspected Of Using              Criminal Activity Types                          Weapon Type(s)
      Alcohol
      Drugs




  Suspect #1
SSN/ID/TIN                      Title    Name                                                                DOB                   Age          Sex     Resident Status
                                 Mr Lankford, Christopher Allen                                                                      30          M         Resident
Race White                      Ethnicity                   Home Phone               Work Phone                  Other Phone               DL (#, ST)
                                Not Hispanic/Latino
US Citizen       Legal Alien            Doc Type                       Immig Doc #                               Nationality
  Yes
Home Address                                                                                                     Employer
737 Old Morrilton Rd.,Casa, AR 72025
Work Address                                                                                                     Occupation




Copyright Relativity Inc.© - RPS(Relativity Public Safety)
                                                                       Exhibit A
                                Case 4:19-cv-00619-JM Document 15-1 Filed 08/04/20 Page 2 of 8
 Incident #        18-01244                                       Morrilton Police Department                                                  Report Date             10/10/18

 Page       2 of 5                                                                 Incident Report                                             Report Time               6:35 PM
 Suspect #1
Height       Weight         Eyes            Build                                     AKA
  5' 10"          200           Hazel                      Medium                                                                Chris
Appearance              HairColor        Hair Style                               Teeth                      Beard/Facial Hair     Demeanor           Speech           Voice
                           Blond                           Fade                                                   Goatee

                        Dexterity        Hair Length                              Complexion
                                                          Short


 Property
Involvement                 Category




Involvement Category            Qty/Wt        Brand/Make                                           Model                                      Style                        CAL/GA
       6              11             1        Unknown
 Description
 Silver and Red smoking device with a green leafy substance in a bowl.
Owner                                          Serial# / Owner Applied#                NCIC Ref #                  Evidence #                                  Value
  S1: Lankford, Christopher Allen                                                                                                                                $0.00
Involvement Category            Qty/Wt        Brand/Make                                           Model                                      Style                        CAL/GA
       6              80             1        Unkown
 Description
 Knife with a silver and black handle.
Owner                                          Serial# / Owner Applied#                NCIC Ref #                  Evidence #                                  Value
  S1: Lankford, Christopher Allen                                                                                                                                $0.00

 Vehicles
Involvement                                                                                      Category


Involvement        Category         Tag #                     Tag Yr        State Tag Type              VIN                               NCIC Ref #
   Involved                24               YZ529                 2019       AR   Motorcycle               1HD1KB4177Y724114
Year       Make                                 Model                                           Style                                    Primary Color           Secondary Color
2007        HARLEY-DAVIDSON                                  MOTORCYCLE                                      Motorcycle                         Black                  Chrome
 Owner                              Description                               Est. Value          Evidence #                     Impounded            Towed By
      Michelle Pack                                                           $0.00                                                      No               Koch's Body Shop
Insurance Company                                                                                          Policy Number

 Drugs
Involvement                                  Drug Type                                                               Measurement Type




Involvement                                 Amount                Measure                  Est Value             Evidence #
                  6                                   1                  GM                                                                      E-1
DrugType                                    Recvd Date                RecvdValue                 Recovery Location
               Marijuana

Description
Green leafy substance inside a bowl.

 Narrative & Statements

Narrative - Dube, Taylor - 10/10/2018 (Initial)
Copyright Relativity Inc.© - RPS(Relativity Public Safety)
                           Case 4:19-cv-00619-JM Document 15-1 Filed 08/04/20 Page 3 of 8
 Incident #      18-01244                             Morrilton Police Department   Report Date   10/10/18

 Page             3 of 5                                      Incident Report       Report Time   6:35 PM
 Narrative & Statements




Narrative - Bryant, Adam - 10/10/2018 5:00:00 PM (Initial)




Copyright Relativity Inc.© - RPS(Relativity Public Safety)
                              Case 4:19-cv-00619-JM Document 15-1 Filed 08/04/20 Page 4 of 8
 Incident #       18-01244                             Morrilton Police Department                                          Report Date        10/10/18

 Page               4 of 5                                                Incident Report                                   Report Time        6:35 PM
 Narrative & Statements

Narrative - Bryant, Adam - 10/10/2018 5:00:00 PM (Initial)




 Evidence
Type                                     Next Action                               Disposition Reason
               Container                           Send to crime lab                               N/A
Locker Location
                                                                                                                                  0000001711
 Evidence Room\Awaiting Crime Lab
Notes




Evidence Number              Type                        Container                              Next Action
          E1                         Drugs                       C1: Small Envelope                     Send to crime lab
Acquired Date/Time                               Acquired By                              Disposition Reason
                                                                                                                                      0000001712
         10/10/2018 22:28                                    Dube, Taylor                                     N/A
Acquired Location                                                                                                              Exibit Number
Back Pocket                                                                                                                     E-1
Locker Location
Evidence Room\Awaiting Crime Lab
Involvement                          Drug Type                                                          Measurement Type




Involvement                         Amount             Measure                Est Value            Evidence #
                6                          1                   GM
DrugType                            Recvd Date               RecvdValue             Recovery Location
              Marijuana

Description
A green leafy substance inside a bowl.




Copyright Relativity Inc.© - RPS(Relativity Public Safety)
                            Case 4:19-cv-00619-JM Document 15-1 Filed 08/04/20 Page 5 of 8
 Incident #       18-01244                            Morrilton Police Department                                      Report Date            10/10/18

 Page             5 of 5                                              Incident Report                                  Report Time            6:35 PM
Evidence Number            Type                         Container                          Next Action
          E2                          Property                  C1: Small Envelope                Send to crime lab
Acquired Date/Time                               Acquired By                         Disposition Reason
                                                                                                                                     0000001713
         10/10/2018 22:28                                    Dube, Taylor                                N/A
Acquired Location                                                                                                             Exibit Number
Back Pocket                                                                                                                    E-2
Locker Location
Evidence Room\Awaiting Crime Lab
Involvement            Category




Involvement Category        Qty/Wt     Brand/Make                                Model                                Style                      CAL/GA
     6            11              1    Unknown
 Description
 Silver and red smoking device with a green leafy substance in a bowl.
Owner                                    Serial# / Owner Applied#       NCIC Ref #              Evidence #                            Value
                                                                                                                                      $0.00




Copyright Relativity Inc.© - RPS(Relativity Public Safety)
Case 4:19-cv-00619-JM Document 15-1 Filed 08/04/20 Page 6 of 8
Case 4:19-cv-00619-JM Document 15-1 Filed 08/04/20 Page 7 of 8
Case 4:19-cv-00619-JM Document 15-1 Filed 08/04/20 Page 8 of 8
